      Case 20-10212 Doc    17 Filed 07/04/20 Entered                               07/04/20 11:23:04
                 Desc   Main Document            Page                              1 of 2


                           UNITED STATES BANKRUPTCY COURT                                 Filed & Entered
                                 DISTRICT OF VERMONT                                         On Docket
                                                                                             07/04/2020
  IN RE:                                                            )
                                                                    )
  CORPORATION OF SOUTHERN                                           )       Case No. 20-10212-cab
  VERMONT COLLEGE, INC.,                                            )       Chapter 7 Case
  dba SOUTHERN VERMONT COLLEGE,                                     )
                                                                    )
                                           Debtor.                  )

                                   ORDER
           ORDER ON TRUSTEE’S MOTION FOR EMERGENCY HEARING ON
           GRANTINGMOTION
          TRUSTEE’S TRUSTEE'S
                          FOR MOTION
                               ORDER TO DISMISS CASE,
                                     DISMISSING       WITH7 CONSENT,
                                                 CHAPTER    CASE OR
               ALTERNATIVELY ABANDONMENT OF PROPERTY
                       AND DISCHARGING  THE TRUSTEE,
                         AFTER EMERGENCY HEARING




          On July 3, 2020, Raymond J. Obuchowski, Chapter 7 Trustee of the Bankruptcy Estate of

  the Corporation of Southern Vermont College, Inc. (“Trustee”) filed a motion seeking (the

  “Emergency Motion”)1 seeking an emergency hearing on his motion (Doc.#8
                                                                        __) (the “Motion”)

  for an order: (i) dismissing the Chapter 7 case, or alternatively, (ii) approving abandonment of

  the Campus property (“Campus”) due to a pre-petition Occupancy Agreement (“Agreement”)

  which under the Agreement would result in the Estate’s property at the Campus being used and

  become occupied with purportedly 350-400 campers commencing on Sunday July 5, 2020, .and                Later that
afternoon the Trustee filed a Supplement to his Motion to provide additional facts supporting the relief
  the Estatesetting
requested,   and theoutTrustee having
                        the status     notestate,
                                   of the  receivedandnor having sufficient
                                                       describing             timeefforts
                                                                   the Trustee's   to verify  performance
                                                                                          to resolve  the legal, as
well as health and safety concerns of the Trustee and US Trustee, before filing the Motion (doc. # 11).
Inand
   the the provision the
       Supplement,   of insurance   and other
                          Trustee asserted      related
                                            if the      conditions
                                                    Court           as toeither
                                                          did not grant   protect the Estate from
                                                                                abandonment         liability, he
                                                                                                or dismissal,
would need an Order authorizing him to operate the Debtor, in order to protect the Trustee and estate
  and further that the Estate and the Trustee are have authority to operate as required by 11 U.S.C.
from liability, and there was not sufficient time to obtain such an Order. See 11 USC section 721.
  §721, and the Trustee having supplemented his motion as to additional factual issues regarding
       Based on the Trustee's representations in the Motion and the Supplement, as well as the proposed
Order  the Trustee
  the necessity forfiled indicating
                    the relief      the Debtor,
                               requested, and theTrustee,
                                                  status ofand
                                                            thethe U.S. and
                                                                Estate, Trustee supported
                                                                            efforts         dismissal
                                                                                    to resolve the    of the
case, the Court set an emergency hearing on the Motion for Saturday July 4, 2020, at 10:00 am.
  Trustee’s concerns, The Court has determined that granting the an emergency hearing on
       At that emergency hearing, the Court heard arguments from the Trustee, the U.S. Trustee, and
counsel  representing
  shortened  notice as the  Debtor,the
                        to address  therelief
                                        Trustee, Community
                                              requested in the Bank, creditor
                                                               Emergency      FredicisPoser,
                                                                           Motion     in the and
                                                                                             best the party who
has a pending purchase and sale contract with occupancy agreement (Moshe Perlstein). Each of those
parties indicated they either supported dismissal or did not oppose dismissal, for the reasons the Trustee
articulated in the Motion, Supplement and his arguments at the emergency hearing.
     Case 20-10212 Doc    17 Filed 07/04/20 Entered                            07/04/20 11:23:04
                Desc   Main Document            Page                           2 of 2



interests of the
      Based   on Estates, creditors
                  the record         and other
                             in this case,     partiesrepresentations
                                           and those    in interest, , and good
                                                                        at the   and sufficient
                                                                               emergency        cause
                                                                                           hearing,   for
                                                                                                    THE
COURT FINDS it is in the best interest of the estate, Debtor, Trustee and all parties in interest to
this Order
dismiss  thishas been shown.
              case.

IT ISTHE
       HEREBY
            COURT  ORDERED
                     FURTHERTHAT:  FINDS it would place an unreasonable risk of liability on the Trustee
for this case to proceed at this time, under the circumstances.
1.       The Emergency Motion for hearing on shortened notice is GRANTED.
      THE COURT FURTHER FINDS that time is of the essence in addressing the Trustee's
2.    The Court will hold a hearing on the motion and the response at 10:00 am on July 5, 2020
Motion.
VIA ZOOM, i.e., AT THE “AUDIO-VIDEO / ZOOM LOCATION,” The Courtroom Deputy
     Therefore, IT IS HEREBY ORDERED:
will make zoom information necessary before the hearing.
       1. This case is DISMISSED without prejudice.
3.      The Trustee is directed to serve a copy of this Order on applicable notice parties by
         2. Raymond Obuchowski is discharged from his duties as Trustee in this bankruptcy estate
effective upon
electronic     entry
           means     of this
                 (telefax  or Order.
                              electronic mail) and provide the Courtroom Deputy a list of

interested parties electronic addresses by 8:00 pm, July 3, 2020.

4.      This Court retains jurisdiction with respect to all matters arising from or related to

the implementation of this Order.



        Dated at Burlington, Vermont this __ day4,of________,
                                           July    2020 at 11:152020.
                                                                 a.m.


                                                        ______________________
                                                        Honorable Colleen A. Brown
                                                        U.S. Bankruptcy Court
